Citation Nr: 0022520	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-03 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for thrombophlebitis, 
bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

By a decision of August 1984, the New York, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's original claim of service connection for right 
and left leg thrombophlebitis.  The veteran was notified of 
the denial, but did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating action by which the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.


REMAND

At the July 1998 hearing, the veteran testified that a Dr. 
Peterson, who had examined the veteran in 1986, told him that 
there was a "possibility, a strong possibility," that an 
in-service injury was the cause of his thrombophlebitis.  
(See Transcript page 7).

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991) and Robinette 
v. Brown, 8 Vet. App. 69 (1995) and Graves v. Brown, 8 Vet. 
App. 522 (1996), VA has a duty to notify claimants of the 
need to provide evidence relating to medical causation where 
the claimant has made statements indicating the existence of 
such evidence that would, if true, make the claim plausible.  
In the present case, the veteran has suggested that 
supporting medical opinion may exist; however, the RO has not 
informed the veteran of the need to submit such evidence.  
Under the circumstances of this case, the Board is of the 
opinion that the RO has been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible;" and the RO failed to 
assist the veteran pursuant to the provisions of 38 U.S.C.A. 
§ 5103(a).  Graves and Robinette.  Thus, a remand is 
appropriate.

The Board points out that during the course of this appeal, 
the Federal Circuit issued a decision in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) which affects the way in 
which evidence is to be evaluated in order to determine 
whether it is new and material.  The Federal Circuit held 
that the test heretofore applied for determining whether 
recently presented evidence was material (see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)) was incorrect in that it 
imposed a higher burden than regulation promulgated by the 
Secretary of VA.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
held that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must document their 
application of 38 C.F.R. § 3.156, Hodge and Elkins.

Thus, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
advise him that, in order to complete his 
application, he needs to obtain and 
submit new and material evidence as 
defined in 38 C.F.R. § 3.156.  He should 
be advised that the submission of an 
opinion from a physician, such as the 
physician referred to by the veteran at 
the July 1998 hearing, indicating that an 
in-service injury may be the cause of any 
currently demonstrated thrombophlebitis 
affecting either lower extremity is the 
type of evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communication and any additional 
evidence received should be associated 
with the claims folder.  

2.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins.  If the 
claims are reopened and found to be well 
grounded, the RO should consider the 
claim on the merits.  Any necessary 
additional development, including the 
scheduling of a VA examination with 
medical opinion, should be undertaken.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
supplemental statement of the case 
should, among  other things, contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to claims to reopen.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


